Citation Nr: 1131174	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina (SC)



THE ISSUE

Entitlement to service connection for a skin disorder, claimed as due to herbicide exposure.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.  He also had service with the US Army Reserve, with verified and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

The matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the RO.  

In December 2009, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, in March 2011, the Veteran submitted a written statement directly for the Board's consideration.  He failed to supply a waiver of his right to have this evidence initially considered by the RO.  

Insofar as this evidence is duplicative of other evidence in the claims file and as the outcome of this decision is favorable to the Veteran, the Board finds that a remand to the RO is not necessary.  


FINDINGS OF FACT

1.  The currently demonstrated psoriasis is shown as likely as not to have had its clinical onset during the Veteran's period of service in the Republic of Vietnam.  

2.  The Veteran did not manifest complaints or findings of skin cancer in service or for many years thereafter.  

3.  The Veteran does not have the residuals of basal and squamous cell carcinoma or other skin disease that are shown to be due to Agent Orange exposure or another event or incident of his active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a skin disorder is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran does not have other skin disability including the residuals of basal and squamous cell carcinoma due to disease or injury that was incurred in or aggravated by service; nor cancer be presumed to have been incurred therein; nor is any due to the presumed exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

As discussed in greater detail below, the record establishes that the Veteran served on active duty in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest to a degree of 10 percent or more, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts his skin disorder is the result of exposure to various herbicides, to include Agent Orange, while serving in the Republic of Vietnam.  Specifically, he reports being exposed to chemical defoliants, after landing his helicopter in areas being sprayed by Agent Orange, developing skin lesions all over his torso as a result of such exposure, and undergoing treatment for psoriasis in service.  

These assertions are supported by various written statements provided by the Veteran, his spouse and fellow service members, to corroborate in particular his in-service and post-service symptomatology.  

Notably, the service records confirm that the Veteran served in the Republic of Vietnam and was stationed with the 162nd Helicopter Assault Company.  Further, a service record, dated in June 1968, indicates that he was injured after stepping into a hole during a mortar attack, which the Veteran has argued confirms his combat service.  

Moreover, the statements received from a physician who treated the Veteran while in service, along with a statement from a fellow service member who was also assigned to the 162nd Assault Helicopter Company, received in October 2005, reflect observations that the Veteran was involved in and wounded by a combat assault while in service in June 1968.  

As a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As the June 1968 service treatment record denotes combat participation, supported by statements from fellow service members who were stationed with the Veteran in Vietnam, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

As noted, the record demonstrates that the Veteran served in Vietnam during his active duty service, and hence may qualify for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  

The Veteran currently is shown to have diagnoses of Guttate psoriasis, Inverse psoriasis, non-melanoma skin cancer, benign junctional nevi, seborrheic keratoses, inflamed actinic keratoses and warts.  

However, none of the identified skin conditions including Guttate psoriasis, Inverse psoriasis, non-melanoma skin cancer, benign junctional nevi, seborrheic keratoses, inflamed actinic keratoses or warts, are listed as disease processes that have been associated with exposure to certain herbicide agents by regulation.  See 38 C.F.R. § 3.309(e).  As such, the Board finds that the Veteran cannot avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to establish service connection for the claimed disability.   

Notably, a Report of Medical History, dated in December 1975, was completed in conjunction with a Class II Flight examination during the Veteran's reserve service.  Here, he "checked-the-box" for skin disease and reported a history of psoriasis.  

More recently, a January 2006 VA Agent Orange Program Note showed findings of benign lesions only, multiple psoriatic-like patches on torso, no oncyclolysis, and no paronychia.  The Veteran was diagnosed with dyslipidemia, psoriasis and similar disorders, basal cell carcinoma, and squamous cell carcinoma.  

In conjunction with the current appeal, the Veteran underwent a VA examination in October 2010.  Here, he reported a history of psoriasis symptoms starting in Vietnam in 1967.  He received treatment for his psoriasis in Vietnam, to include antifungal treatment and various medications, and that he received ultraviolet light treatment, direct injections of steroids, and tar coal therapy while station in Germany from 1968 to 1969.  

The Veteran also noted a history of skin cancer 10 years earlier, which was surgically removed, but returned in different areas.  The Veteran was diagnosed with psoriasis of the back and thighs and scars, status-post basal and squamous cell carcinoma removal.  

The examiner opined that, due to lack of evidence in the service medical records, the Veteran's psoriasis did not have its onset in military service, nor was the psoriasis manifested to a compensable degree within one year after discharge from service.  

In an addendum supplied in February 2011, the same VA examiner expounded on the October 2010 opinion and added that there was a lack of evidence in the service medical records from active duty showing an onset of psoriasis, despite the diagnosis of psoriasis during the Veteran's inactive duty for training.  

In a May 2011 Appellant's Post-Remand Brief, the Veteran's representative argued that the VA examination report and addendum were inadequate in that they failed to contemplate the Veteran's and his spouse's lay statements indicating observations that he experienced psoriasis in service.   

In this case, the Veteran's assertions of experiencing a skin disorder while in service and since his service are competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board recognizes that a lay person is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that a skin disorder is a type of condition that the Veteran is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

Given the Veteran's credible lay assertions and the statements from his spouse reporting their observations about his skin manifestations in service and thereafter, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed psoriasis as likely as not had its clinical onset during his period of active service, including that in the Republic of Vietnam.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In resolving all reasonable doubt in the Veteran's favor, service connection for psoriasis is warranted.  

However, on this record, the Board finds no basis for relating the onset of another skin disorder, including the residuals of basal and squamous cell carcinoma to his presumed exposure to Agent Orange or another documented event or incident of his period of service.  


ORDER

Service connection for a psoriasis is granted.  

Service connection for other skin disease, including the residuals of basal cell and squamous cell carcinoma is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


